DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/236,515 filed on 04/21/2021 in which claims 1-20 are presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/21/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,5-10,12-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004222427A to Nakatsuji (Machine Translation) in view of Sun et al., (Sun) US 2017/0256825.
Regarding claims 15 and 8: Nakatsuji at least discloses and shows in Figs. 1 and 4:A rechargeable battery(41), comprising: a plurality of rechargeable cells(note- battery pack comprises a plurality of battery cells as shown in Figs. 1 and 4; see ¶[0049],[0052]); and a battery management unit(5); wherein the battery management unit(5) is configured to: determine that a rechargeable cell(one of the cell 41of rechargeable battery pack 4; see ¶[0050]) of the plurality of rechargeable cells has reached a top of charge voltage value(maximum voltage in the CCCV method or phase; see ¶[0051]); in response to determining that the rechargeable cell has reached the top of charge voltage value(upper limit value in the CCCV mode see ¶[0051]); provide an electrical charge current (target value of the charging current)(note-in the CCCV method, the charging condition includes a target value of the charging current and a substantially upper limit value of the charging voltage during the constant current control period, and a charge termination current value during the constant voltage control period. The charger control unit 32 executes constant current control at the beginning of charging, and stably maintains the output current of the charger at the target value of the charging current; see ¶[0051]), associated with a charge current value, to the rechargeable cell(41); determine a temperature (as determined by battery temperature detector 45; see ¶[0052]) associated with the rechargeable cell; determine a charge current termination value(a charge termination current value during the constant voltage control period; ¶[0051]) based at least on the temperature value; while the charge current value is not at and is not below the charge current termination value: determine the temperature value associated with the rechargeable cell(see ¶[0052]); and determine the charge current termination value based at least on the temperature value(note- Nakatsuji discloses that in the −ΔV method, a charging current includes a target value of the charging current and a threshold value for a change amount of the battery voltage within a certain period of time. In the dT/dt method, the charging condition includes a target value of the charging current and a threshold value for the amount of change in the battery temperature within a certain period of time. In the CCCV method, a charging current target value, a battery voltage upper limit value, and a charge termination current value are included as charging conditions; see ¶[0021],[0051]).
However, Nakatsuji does not expressly disclose the limitations of:
and cease providing the electrical charge current to the rechargeable cell
Sun discloses factual evidence of ceasing to provide the electrical charge current to the rechargeable cell (102_i) after determining the temperature value(as determined by measuring circuit 202; see ¶[0031]) associated with the rechargeable cell(102_i) (see [0025],[0031],[0033], [0035], and [0046]). Sun cease providing the electrical charge current to the rechargeable cell by opening the main current switch as stated in ¶[0025](“When the unit battery management circuit (such as 104_1) detects the cell voltage (such as V1) of the corresponding battery set (such as 102_1) meets a voltage warning condition (such as cell voltage higher than the alert value or other abnormal changes of the cell voltage) or detects the cell temperature (such as T1) of the correspond battery set (such as 102_1) meets a temperature warning condition (such as the cell temperature higher than the alert value or other abnormal changes of the cell temperature), the unit battery management circuit (such as 104_1) transmits a warning signal to the master control circuit 108 through a communication bus (such as CAN/LIN/I2C/RS485 bus). Then, the master control circuit 108 opens the main current switch 114 to block the charge and discharge path of the battery system 100 ”).
Nakatsuji and Sun are battery management system analogous art. Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Sun by ceasing to provide the electrical charge current to the rechargeable cell after determining the temperature value associated with the rechargeable cell in the system of Nakatsuji in order to avoid the occurrence of abnormal events such as overcharge/discharge or overheat and thereby increasing the use efficiency of the system.
As per claim 1, the same limitations are recited as set forth above. Furthermore, Nakatsuji discloses  an IHS (PC/Notebook 3; see Figs. 1 and 4).
Accordingly claims 1, 8 and 15 would have been obvious.
Regarding claims 2, 9 and 16, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 1,8 and 15 respectively. Nakatsuji further discloses, wherein the battery management unit is further configured to determine that the temperature value is within a range of temperature values; and wherein, to determine the charge current termination value based at least on the temperature value, the battery management unit is further configured to determine the charge current termination value based at least on the range of temperature values(see ¶[0021],[0054]).
Regarding claims 3, 10 and 17, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 1, 8 and 15 respectively. Nakatsuji further discloses that during the CCCV control method, when charging proceeds and the battery voltage reaches a predetermined upper limit, the constant current control is switched to the constant voltage control, and the charging voltage value is maintained at the upper limit. During the constant voltage control period, the charging current gradually decreases (see ¶[0008]).
Regarding claims 5, 12 and 19, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 1, 8 and 15 respectively. Nakatsuji further discloses, wherein, to determine the temperature value associated with the rechargeable cell(41), the battery management unit(5) is further configured to receive the temperature value from a temperature sensor(45A)(see ¶[0052],[0069],[0081],[0083]).
Regarding claims 6, 13 and 20, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 5, 12 and 19 respectively. Nakatsuji further discloses, wherein the rechargeable battery(note battery pack 40 is shown in Fig. 4 to include thermistor 45A) includes the temperature sensor(45A)(see Fig. 4 and ¶[0010]).
Regarding claims 7 and 14, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Nakatsuji discloses further comprising: a rechargeable battery charger (31 in combination with charge controller 32)that includes a current source; wherein, to provide the electrical charge current to the rechargeable cell(41), the battery management unit(5) is further configured to configure the current source to provide the electrical charge current(via CCCV charging protocol) to the rechargeable cell(41)(see ¶[0010]-[0011],[0049] and [0051]).
Claim(s) 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004222427A to Nakatsuji (Machine Translation) in view of Sun et al., (Sun) US 2017/0256825 and in further view of Sultenfuss et al., (Sultenfuss) USPAT 10,928,880
Regarding claims 4, 11 and 18, Nakatsuji in view of Sun discloses all the claimed invention as set forth and discussed above in claims 1, 8 and 15 respectively. wherein, to decrease the electrical charge current as the time increases, the battery management unit is further configured to provide the electrical charge current as an exponential decay(is a well-known characteristics for a CCCV protocol as evidenced by Fig. 3 of Sultenfuss). Sultenfuss further discloses, wherein, to decrease the electrical charge current as the time increases, the battery management unit(PSA BMU 170-2) is further configured to provide the electrical charge current as an exponential decay(see Fig. 3 for charging current curve 302 at time t>312 is an exponential decay curve).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Sultenfuss into the system of Nakatsuji as modified by Sun to have had, wherein, ,to decrease the electrical charge current as the time increases, the battery management unit is further configured to provide the electrical charge current as an exponential decay because it was known in the art to decrease the electrical charge current as the time increases, the battery management unit is further configured to provide the electrical charge current as an exponential decay, in an CCCV charging protocol as evidenced by Sultenfuss (Fig. 3).
Accordingly claims 4,11 and 18 would have been obvious.  
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,209,637 to Monden et al., (Monden) discloses a battery control apparatus.
US 2021/0408615 to Myers et al., (Myers) discloses the general state of the art regarding monitoring system for series-connected battery cells.
USPAT 11,088,407 to Fang et al., (Fang) discloses the general state of the art regarding system and method of managing battery cells.
CN 1870346 B to Luo et al., (Luo) discloses the general state of the art regarding a battery system incorporated into a charger.
CN 101689677 A to Nishino et al., (Nishino) discloses the general state of the art regarding a non-aqueous secondary battery, battery pack, power supply system and electrical device.
USPAT 9,401,616 to Yun discloses a battery pack, energy storage system including battery pack, and method of charging battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 28, 2022